Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed on 3/20/2019.
Claims 1-20 are presented for examination.  


Drawings
The drawings received on 3/20/2019 are accepted.

Specification
The specification filed on 3/20/2019 has been accepted.

Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-10, 15 are rejected under 35 U.S.C. 102a1 as being anticipated by Westcott et. Al. (U.S. Patent No. 2014/0180953)

claim 1, Westcott teaches refrigerated storage containers, Fig. 4 [58]; 
local controllers respectively coupled with corresponding refrigerated storage containers to control operations thereof in accordance with controller parameters (local control unit, Fig. 1, [0010]); and a supervisory controller configured to issue control commands to the local controllers based on respective responses of the refrigerated storage containers to local controller control, (central remote control, Fig. 1, commands, [0012], response, [0017, 22, 24]).  

Regarding claim 10, Westcott teaches a supervisory controller of a ship or a yard on which refrigerated storage containers are provided, the supervisory controller comprising: an input unit disposed to receive first data from at least one local controller of the refrigerated storage containers and second data from at least one sensor of the refrigerated storage containers ([10-12], the central remote control and monitoring station can monitor and control many local control units simultaneously, [41]); 
an output unit disposed to issue control commands to the at least one local controller; (the central remote control and monitoring station can send data and commands to one or more local control unit based on a user action, automatically in response to some information sent by one of the local control units, [42])
and a processing unit configured to generate the control commands based on an optimized control strategy derived from a correlation between the first and second data, (The local control unit sends information about the environmental conditions within the container, its location, its status, and about events it detects to the central remote control and monitoring station at regular intervals and in response to specific events (e.g., power off, alarms, etc.). The central remote control and monitoring station can send data and commands back to the local control unit, either in response to a message from the unit or asynchronously as needed. The data sent from the central remote control and monitoring station can include values for the local control parameters, like set points and operation mode, [40], These user-initiated or automated commands can be based on a combination of factors, [42]).

Regarding claim 2, Westcott teaches the local controllers are configured to override the control of the supervisory controller, (sending instructions to the local control unit to take corrective measures and/or alerting personnel at a loading facility or on the ship or other transportation vehicle to inspect the particular mobile storage container or local control unit. In particular, the corrective action may comprise the remote control station changing one or more local control parameters of the local control unit in the mobile storage container in order to reverse or ameliorate the adverse event, [0016])  

Regarding claim 3, Westcott teaches the supervisory controller is coupled with each local controller to receive first data reflective of the controller parameters and with each refrigerated storage container to receive second data reflective of respective responses of the refrigerated storage containers to the local controller control, (the central remote control and monitoring station can monitor and control many local control units simultaneously, [40-41]..the central remote control and monitoring station can send data and commands to one or more local control unit based on a user action, automatically in response to some information sent by one of the local control units, [42]).

claims 9, 15, Westcott teaches the supervisory controller is provided as a plurality of supervisory controllers respectively associated with clustered local controllers and corresponding refrigerated storage containers, [29-30].  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8, 11-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Westcott et. Al. (U.S. Patent No. 2014/0180953), in view of Senf et. al. (U.S. Patent Publication No. 2015/0338154).

Regarding claim 4, Westcott teaches the supervisory controller issues control commands to each local controller, the control commands comprising supervisory controller output (the remote central control station can determine and transmit updated local control parameters or set points based at least on partly on the measured values of the controlled conditions, [125]). Westcott does not explicitly teach and an optimal on/off command schedule. However, Senf teaches refrigeration system loading events include heater(s) and/or fan(s) cycling on and off within one or more compartments 112, 114 and 116, [37].


Regarding claims 5 and 12, Westcott teaches the temperature within a mobile storage container which holds the perishable goods is monitored during transport, and the monitored temperature transmitted to the remote central control station, typically in real time. The remote central control station is thus able to compare a monitored temperature with the required cold treatment protocol and can transmit a temperature control signal to a local control unit in the mobile transport container as necessary in order to maintain or adjust the temperature within the mobile transport container, however does not explicitly teach the first data comprises condenser air inlet temperature measurements of at least one refrigerated container and operational parameters of at least one refrigerated container, the operational parameters comprise refrigerated container on/off mode information, desired set point information, allowable temperature variability information and ambient temperature information, and the second data comprises at least one or more of refrigerated container cargo space controlled temperature information and electrical power draw information.  However, Senf teaches he memory of controller can contain operator or owner preselected, desired values for various operating parameters within the system 10 including, but not limited to, temperature set points for various locations within the system, [36], Embodiments use the economizer expansion valve 77 to maintain compressor power levels below a prescribed power limit by varying the injection gas flow rate from the second refrigerant flow path 72 to the intermediate inlet port 167 to maintain a given engine power level, [37].. economized multi-temperature system is that it allows for variable sub-cooling to remote evaporators in times of need, [47]… particular desired 100 is equipped with a transport refrigeration system 10 for regulating and maintaining within each of the respective cargo compartments 112, 114 and 116, [29].

Regarding claims 6, 13,  Westcott teaches supervisory controller is configured to issue the control commands to the local controllers based on the respective responses of the refrigerated storage containers to local controller control (The central remote control and monitoring station can send data and commands back to the local control unit, either in response to a message from the unit or asynchronously as needed, [40], but does not explicitly teach and at least one or more of: a learned time constant of one of the refrigerated storage containers, a time constant associated with an interaction of a group of the refrigerated storage containers, and knowledge of expected environmental conditions.  However, Senf teaches A typical reaction time for an economizer expansion device 77 (e.g., an electronically controlled stepper valve) is 6 seconds from open to close., [45].. particular desired compartment temperatures over a wide range of outdoor ambient temperatures and load conditions, [4].

Regarding claim 7, Westcott does not explicitly teach each refrigerated storage container comprises a cargo space temperature sensor. However, Senf teaches pressure sensors, [33].

claims 8, 11, 14, Westcott does not explicitly teach the supervisory controller is configured to: determine a correlation between electric power consumption of each refrigerated storage container and a local controller command, and determine an optimal on-off control strategy based on the correlation that satisfies cargo space temperature requirements and minimizes power consumption and short cycling.  However, Senf teaches refrigeration system loading events include heater(s) and/or fan(s) cycling on and off within one or more compartments 112, 114 and 116. Embodiments use the economizer expansion valve 77 to maintain compressor power levels below a prescribed power limit by varying the injection gas flow rate from the second refrigerant flow path 72 to the intermediate inlet port 167 to maintain a given engine power level, [37].

It would have been obvious to one with ordinary skill in the art before the effective filing date, to modify the method of Westcott to include the above limitations, as taught by Senf, in order to improve refrigeration cycle efficiency and power management., (Senf, [6]).


Regarding claim 16, Westcott teaches a method of operating refrigerated storage containers provided on a ship or in a yard, the method comprising: receiving first data from local controllers of the refrigerated storage containers; receiving second data from sensors of the refrigerated storage containers; (the central remote control and monitoring station can monitor and control many local control units simultaneously, [40-41]..the central remote control and monitoring station can send data and commands to one or more local control unit based on a user action, automatically in response to some information sent by one of the local control units, [42], sensors [44]).
Westcott does not explicitly teach identifying a correlation between the electric power consumption of the refrigerated storage containers and operations of the refrigerated storage containers from the first and second data; and determining an optimal on-off control strategy for each refrigerated storage container based on the correlation that satisfies cargo space temperature requirements and minimizes power consumption and short cycling.  However, Senf teaches refrigeration system loading events include heater(s) and/or fan(s) cycling on and off within one or more compartments 112, 114 and 116. Embodiments use the economizer expansion valve 77 to maintain compressor power levels below a prescribed power limit by varying the injection gas flow rate from the second refrigerant flow path 72 to the intermediate inlet port 167 to maintain a given engine power level, [37].

It would have been obvious to one with ordinary skill in the art before the effective filing date, to modify the method of Westcott to include the above limitations, as taught by Senf, in order to improve refrigeration cycle efficiency and power management., (Senf, [6]).

Regarding claims 17-20, Westcott does not explicitly disclose, however, Senf teaches . the first data comprises condenser air inlet temperature measurements of at least one refrigerated container and operational parameters of at least one refrigerated container, the operational parameters comprise refrigerated container on/off mode information, desired set point information, allowable temperature variability information and ambient 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MILENA RACIC/Patent Examiner, Art Unit 3627               


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627